department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date qct uniform issue list contact person identification_number telephone number t eo b2 employer_identification_number legend dear sir or madam this letter responds to x's request dated date for rulings that funds created within x will be treated as component parts of a community_trust that x's status as a community_trust will not adversely affect x's status as a supporting_organization and that contributions to x will be fully deductible to the donors as a charitable_contribution facts y is a community_trust described in sec_501 and sec_509 b a vi of the code y makes distributions for charitable purposes in the greater m area this area includes n a community just miles north of m x is recognized as a sec_509 organization supporting y and plans to continue in such status x was established by civic leaders in n to administer charitable funds for the n community x affiliated itself with y in order to reduce administrative costs and achieve economies of scale the members of x's board_of directors are community leaders in n y appoints a majority of x's board_of directors initially x was administered as a single fund however donors have expressed interest in creating component funds of x the supporting_organization rather than y the supported_organization thus x has amended its articles of incorporation and by-laws to meet community_trust rules x will hold and administer component funds endowed by many separate donors for various charitable purposes subject_to a common governing instrument articles of incorporation and by-laws each fund will be created pursuant to a separate gift instrument each gift instrument facilitates the donor transfer of assets to x and sets forth the donor's wishes concering the use of the assets and income of the fund incorporates by reference the provisions of the common governing instrument x represents that the gift instruments will not subject any funds to a material restriction or condition under sec_1_507-2 of the regulations each gift instrument x's articles of incorporation provide that it is organized for the benefit of y x's charitable program consists of making grants to other organizations and individuats all grants must be approved by y's board as consistent with y's purposes x's by-laws prohibit disqualified persons from constituting or more of its board or otherwise controlling x rulings requested x requests the following rulings x is a community_trust as described in sec_1_170a-9 component funds established within x which otherwise meet the requirements of sec_1_170a-9 will be regarded as component funds of a single_entity_community_trust the changes to the by-laws and status as a community_trust will not adversely affect x's status as a supporting_organization described in sec_509 and gifts to x will continue to be fully deductible to the donors as a charitable_contribution under sec_170 in the case of individual donors and under sec_170 in the case of corporate donors law sec_170 of the internal_revenue_code provides that in the case of an individual a charitable_contribution to an organization described in sec_509 or other organization described in sec_170 shall be allowed to the extent that the aggregate of such contributions does not exceed of the taxpayer's contribution_base for the taxable_year sec_170 of the code provides that in the case of a corporation the total deductions under sec_170 for any taxable_year shall not exceed percent of the taxpayer's taxable_income computed with certain modifications sec_1_170a-9 of the income_tax regulations provides that community trusts have often been established to attract large contributions of a capital or endowment nature for the benefit of a particular community or area and often such contributions have come initially from a small number of donors while the community_trust generally has a governing body comprised of representatives of the particular community or area its contributions are often received and maintained in the form of separate trusts or funds which are subject_to varying degrees of control by the governing body sec_1_170a-9 provides rules for determining the extent to which separate trusts or funds may be treated as component parts of a community_trust fund or foundation herein collectively referred to as a community_trust and sometimes referred to as an organization for purposes of meeting the requirements of this paragraph for classification as a publicly_supported_organization sec_1_170a-9 contains rules for trusts or funds which are prevented from qualifying as component parts of a community_trust by sec_1 170a- e sec_1_170a-9 of the treasury regulations provides that any organization which meets the requirements of sec_1_170a-9 through vi will be treated as a single entity rather than as an aggregation of separate funds and except as otherwise provided ail funds associated with such organization which meet the requirements of sec_1 170a- e ii will be treated as component parts of such organization sec_1_170a-9 of the regulations provides that in order to be treated as a component part of a community_trust rather than as a separate trust or not-for-profit corporation or association a_trust or fund a must be created by gift bequest legacy devise or other transfer to a community_trust which is treated as a single entity and b may not be directly or indirectly subjected by the transferor to any material restriction or condition within the meaning of sec_1_507-2 with respect to the transferred assets sec_1_170a-9 ili requires that the organization be commonly known as a community_trust fund foundation or other similar name conveying the concept of a capital or endowment fund to support charitable activities in the community or area it serves sec_1_170a-9 requires that all funds of the organization be subject_to a common governing instrument sec_1_170a-9 requires that the organization must have a common governing body which directs or in the case of a fund designated for specified beneficiaries monitors the distribution of all funds exclusively for charitable purposes sec_1_170a-9 requires that the governing body of a community_trust have the power to modify any restriction or condition on the distributions of funds for any specified charitable purpose or to specified organizations if in the sole judgment of the governing body without the necessity of approval by any participating trustee custodian or agent such restriction becomes in effect unnecessary incapable of fulfillment or inconsistent with the charitable needs of the community or area served replace any participating trustee custodian or agent for breach of fiduciary duty under state law and replace any participating trustee custodian or agent for failure to produce a reasonable rate of return sec_1_170a-9 and f of the treasury regulations require that the governing body of the community_trust commit itself by resolution or otherwise to exercise certain specified powers sec_1_170a-9 of the regulations requires the organization to prepare periodic financial reports treating all of the funds which are held by the community_trust either directly or in component parts as funds of the organization sec_509 provides that a private_foundation does not include an organization that a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 a or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1 a e of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by the specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations in example of sec_1_509_a_-4 of the regulations p is an organization described in sec_501 its primary activity is providing financial assistance to s a publicly_supported_organization which aids underdeveloped nations in central america p's articles of organization designate s as the principal recipient of p's assistance however p also makes a small annual general purpose grant to t a private_foundation engaged in work similar to that carried on by s t performs a particular function that assists in the overall aid program carried on by s even though p is operating primarily for the benefit of s a specified publicly_supported_organization it is not considered as operated exclusively for the purposes set forth in sec_509 the grant to t a private_foundation prevents it from complying with the operational_test under sec_509 sec_1_509_a_-4 of the regulations provides in part that the term operated __ supervised or controlled by presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under this term is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body of one or more publicly supported organizations revrul_81_43 1981_1_cb_350 held that a community_trust m described in sec_1_170a-9 of the income_tax regulations that was created by a community chest s to hold permanently endowed charitable funds and to distribute income to support local publicly supported charities was a supporting_organization under sec_509 of the code even if the publicly supported charities were not specified by name m was exempt from federal_income_tax under sec_501 of the code and a community_trust described in sec_1_170a-9 of the regulations m did not qualify as a publicly_supported_organization described in sec_170 and sec_509 s was a community chest operating in z city and was a publicly_supported_organization described in sec_170 and sec_509 m was created by s for the purpose of holding permanently endowed charitable funds for use in the z area m's governing instrument provided for its income to be distributed to support charitable organizations located in the z area that were exempt under sec_501 of the code and public_charities described in sec_509 or a a majority of the trustees of m were appointed by the governing body of s m was not controlled directly or indirectly by one or more disqualified persons other than foundation managers as defined in sec_4946 of the code each of the requested rulings is discussed in turn below analysi sec_1 x fits the description of a community_trust in sec_1_170a-9 of the regulations in that it has been established to attract large contributions for an endowment to benefit the w community has a governing body of representatives of the w community or area and will receive and maintain contributions in the form of separate trusts or funds subject_to some degree of control by the governing body sec_1_170a-9 through vi of the regulations provide the requirements that x must meet in order to be treated as a single entity rather than as an aggregation of separate funds regarding sec_1_170a-9 x has represented that its funds will not be subjected by the transferor to any material restriction or condition under sec_1_507-2 x's common governing instrument and the proposed gift instruments contain language that tends to prohibit the imposition of such material restrictions or conditions regarding the other requirements x satisfies the name requirement of sec_1_170a-9 of the regulations as required by sec_1_170a-9 x's common governing instrument states that all funds of x shall be subject_to the provisions of x's common governing instrument and that each donor by making a gift to x shall be deemed to accept and agree to such terms the gift instruments similarly reference x's common governing instrument x's board_of directors will direct or in the case of a fund designated for specified beneficiaries monitor the distribution of all funds exclusively for charitable purposes in compliance with sec_1_170a-9 x's board has the powers specified in sec_1 170a- e v b and has committed itself to exercise these powers and to otherwise ensure that the funds are administered in accordance with the terms of x's governing instrument and accepted fiduciary standards of conduct and that the funds produce a reasonable financial return in accordance with sec_1_170a-9 and f x will also meet the reporting requirements of sec_1_170a-9 revrul_81_43 establishes that a community_trust may qualify under sec_509 of the code x's articles of incorporation meet the organizational_test of sec_509 because it is organized for the benefit of y x's making of grants to organizations other than y does not violate the a operational_test where as here y's board may disapprove any such grant--such procedure is substantially_similar to the making of grants to y x meets the relationship_test of sec_509 through y's control of x also x represents that it meets the disqualified_person control test of sec_509 we do not rule whether disqualified persons wiil indirectly control x-such determination is inherently factual and depends on such facts and circumstances as the nature diversity and income yield of its holdings the length of time particular stocks securities or other assets are retained and its manner of exercising voting rights with respect to stocks in which members of its governing body also have some interest given that x is described in sec_509 of the code it follows that contributions to x including x's component parts will continue to be deductible as provided in sec_170 for contributions to an organization described in sec_509 accordingly we rule as follows rulings x ts a community_trust as described in sec_1_170a-9 component funds established within x which otherwise meet the requirements of sec_1_170a-9 will be regarded as component funds of a single_entity_community_trust the changes to the by-laws and status as a community_trust will not adversely affect x's status as a supporting_organization described in sec_509 and gifts to x will continue to be fully deductible to the donors as a charitable_contribution under sec_170 in the case of individual donors and under sec_170 in the case of corporate donors except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the’ code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the tax consequences of x's activities x should keep a copy of this ruling in its permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sinqerely terr manager exempt_organizations berkovsky technical group
